


110 HRES 748 IH: Providing for consideration of the bill

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 748
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Aderholt (for
			 himself and Mr. Barton of Texas)
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 3584) to amend title XXI of the Social Security Act to extend funding for
		  18 months for the State Children’s Health Insurance Program (SCHIP), and for
		  other purposes.
	
	
		That upon the adoption of this resolution
			 the House shall immediately proceed to consider in the House the bill (H.R.
			 3584) to amend title XXI of the Social Security Act to extend funding for 18
			 months for the State Children’s Health Insurance Program (SCHIP), and for other
			 purposes. All points of order against the bill and against its consideration
			 are waived. The bill shall be considered as read. The previous question shall
			 be considered as ordered on the bill to final passage without intervening
			 motion except: (1) two hours of debate equally divided and controlled by the
			 chairman and ranking minority member of the Committee on Energy and Commerce;
			 and (2) one motion to recommit.
		
